Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Berry, J.), imposed July 22, 2003, upon his conviction of bail jumping in the first degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
*484The defendant’s contentions are unpreserved for appellate review. Under the circumstances of this case, we decline to reach these issues in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; People v Maldonado, 21 AD3d 430 [2005], lv denied 5 NY3d 830 [2005]). Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.